 Case 2:20-cv-09242-SVW-AGR Document 23 Filed 11/13/20 Page 1 of 1 Page ID #:517
                                                                     JS-6

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-09242-SVW                                              Date      November 13, 2020
 Title             Birke v. Lowe’s Home Centers, LLC et al



 Present: The Honorable          STEPHEN V. WILSON, UNITED STATES DISTRICT JUDGE
                       Teresa Jackson                                                 N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER GRANTING PLAINTIFF’S MOTION TO
                              REMAND [12] AND DENYING AS MOOT DEFENDANTS’ MOTIONS
                              TO DISMISS [9], [10], [11].

         Before the Court is Plaintiff’s motion to remand and Defendants’ motions to dismiss.

        For the purposes of fraudulent joinder, a claim is valid if there is any possibility that state law
might impose liability on a resident defendant under the circumstances alleged in the complaint or in a
future amended complaint. See Revay v. Home Depot U.S.A., Inc., 2015 WL 1285287, at *3 (C.D. Cal.
Mar. 19, 2015).

       The Court finds that there exists at least a possibility that state law imposes liability on
Defendant Renderos for negligence under the circumstances alleged in the complaint or in a future
amended complaint. Accordingly, Defendant Renderos is not a sham defendant, and his residency must
be considered for jurisdictional purposes. Because both Plaintiff and Defendant Renderos are California
residents, this Court lacks diversity jurisdiction and cannot hear the case.

      In light of the foregoing, Defendants’ motions to dismiss [9], [10], and [11] are DENIED as
moot. Plaintiff’s motion to remand [12] is GRANTED. Plaintiff’s request for attorney’s fees is
DENIED. The case is remanded to Los Angeles Superior Court.

         IT IS SO ORDERED.




                                                                                                   :
                                                               Initials of Preparer    TJ



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
